[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                May 31, 2007
                              No. 06-16573                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                   D. C. Docket No. 05-02592-CV-MHS-1

MARTHA SUE NOLEN,


                                                            Plaintiff-Appellant,

                                    versus

TRACTOR SUPPLY COMPANY,


                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                               (May 31, 2007)

Before TJOFLAT, HULL, and HILL, Circuit Judges.

PER CURIAM:

     Plaintiff Nolan appeals from grant of summary judgment in favor of
defendant, Tractor Supply Company. This Georgia case was removed to federal

court under diversity jurisdiction.

      Plaintiff was an invitee inspecting garden trailers displayed at defendant’s

store. One large trailer that was upright, leaning against the storefront, fell and

struck plaintiff. There is no evidence as to how the trailer was placed against the

storefront. There is no evidence of what, how or if it was dislodged from its “at

rest” position and fell. Plaintiff and a friend were the only persons present when it

became dislodged and neither offered any further explanation.

      The district judge issued a carefully considered ten-page order granting

defendant’s motion. Georgia law controls. The case of Sams v. Wal-Mart Stores,

Inc., 228 Ga. App. 314 (1997) eliminates the doctrine of res ipsa loquitor as

support for a prima facie case and no other evidence shows actionable negligence.

The judgment is

      AFFIRMED.




                                           2